             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JESSE BARNES,                                  No. 4:18-CV-01497

            Plaintiff,                         (Judge Brann)

      v.

SHELL EXPLORATION AND
PRODUCTION COMPANY
APPALACHIA, SHELL
EXPLORATION AND
PRODUCTION COMPANY, and
SHELL OIL COMPANY,

            Defendants.

                                  ORDER

     AND NOW, this 18th day of March 2020, in accordance with the

accompanying Memorandum Opinion, IT IS HEREBY ORDERED that

Defendants’ Motion to Compel Mental Health Examination of Plaintiff (ECF No.

78) is DENIED.

                                         BY THE COURT:



                                         s/ Matthew W. Brann
                                         Matthew W. Brann
                                         United States District Judge
